                 Case 2:20-cr-00092-JAM Document 54 Filed 02/05/21 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TANYA B. SYED
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-092-JAM
12                                Plaintiff,             STIPULATION REGARDING RESTITUTION;
                                                         FINDINGS AND ORDER
13                          v.
                                                         DATE: February 9, 2021
14   JEREMY ELGUEZ,                                      TIME: 9:30 a.m.
                                                         COURT: Hon. John A. Mendez
15                                Defendant.
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      By previous order, this matter was set for a restitution hearing on February 9, 2021.

21          2.      Pursuant to the defendant’s plea agreement, the defendant agreed that his conduct was

22 governed by the Mandatory Victim Restitution Act and required mandatory restitution pursuant to 18

23 U.S.C. § 3663A(c)(1)(A)(ii), and agreed to pay the full amount of restitution to all victims affected by

24 this offense. ECF 36.

25          3.      The government has received a victim impact statement from the United States Postal

26 Service, attached hereto as Exhibit A, requesting $3,815.40 as restitution in this matter. The government

27 has not received victim impact statements from any other victims as of the date of this stipulation.

28          4.      By this stipulation, defendant agrees to pay restitution to the United States Postal Service


      STIPULATION REGARDING RESTITUTION                   1
                 Case 2:20-cr-00092-JAM Document 54 Filed 02/05/21 Page 2 of 2


 1 for $3,815.40.

 2          5.      The parties agree and stipulate, and request that the Court find that the defendant pay

 3 restitution of $3,815.40 to the United States Postal Service pursuant to the Mandatory Victim Restitution

 4 Act.

 5          6.      The parties further request that the restitution hearing set for February 9, 2021 be vacated.

 6          IT IS SO STIPULATED.

 7

 8
     Dated: February 4, 2021                                  MCGREGOR W. SCOTT
 9                                                            United States Attorney
10
                                                              /s/ TANYA B. SYED
11                                                            TANYA B. SYED
                                                              Assistant United States Attorney
12

13
     Dated: February 4, 2021                                  /s/ HANNAH LABAREE
14                                                            HANNAH LABAREE
15                                                            Counsel for Defendant
                                                              JEREMY ELGUEZ
16

17

18
                                            FINDINGS AND ORDER
19
            IT IS SO FOUND AND ORDERED this 4th day of February, 2021.
20

21                                                     /s/ John A. Mendez
                                                       THE HONORABLE JOHN A. MENDEZ
22                                                     UNITED STATES DISTRICT COURT JUDGE

23

24

25

26

27

28

      STIPULATION REGARDING RESTITUTION                   2
